Citation Nr: 0310315	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active service from March 1943 to August 
1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for flat feet.  The veteran appealed.  In 
November 2000, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran's congenital flat feet increased in disability 
during his service.


CONCLUSION OF LAW

Flat feet were aggravated by service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  In this regard, in June 2002, 
the Board undertook additional development of the claim 
pursuant to the authority granted in 38 C.F.R. § 19.9.  
However, in a recent decision, the United States Court of 
Appeals for the Federal Circuit recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Given the Board's favorable decision in this 
case, the Board's consideration of the regulations as in 
effect prior to this case does not prejudice the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 1999 rating decision that the 
evidence did not show that the criteria for service 
connection for flat feet had been met.  That is the key issue 
in this case, and the rating decision, statement of the case 
(SOC), and the supplemental statement of the case (SSOC) 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The veteran's service medical records 
("SMRs") are not available and may have been destroyed in 
the 1973 fire at the National Personnel Records Center 
("NPRC").  VA has complied with its heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs and with its duty to advise the 
claimant to obtain other forms of evidence.  See November 
2000 remand, January 2001 letter from the RO to the veteran; 
see also Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); 
Cuevas v. Principi, 3 Vet. App. 543, 548 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).  In addition, the RO has 
obtained VA and non-VA medical records.  The veteran has been 
afforded an examination for the disability in issue, to 
include an etiological opinion.  In a September 2001 letter, 
the veteran was informed of the VCAA, of the types of 
evidence which may be probative of his claim, and of his 
duties to obtain evidence.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002); see also February 2002 SSOC.  Given the foregoing, 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  




II.  Service Connection

The veteran asserts that he has flat feet due to his service.  
In part, he argues that he had flat feet which preexisted 
service, and which were aggravated thereby.  In a letter, 
received in June 1999, he asserted that he had had painful 
third degree flat feet since his childhood, and that he 
received constant treatment for foot problems during service.  
He essentially stated that he was reclassified and discharged 
due to his foot condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  In such instances, a grant of service connection is 
warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).

As previously stated, the veteran's service medical records 
are not available and may have been destroyed in the 1973 
fire at the National Personnel Records Center ("NPRC").  A 
response from the NPRC, received in June 1999, states that 
the veteran was discharged because he did not meet the 
minimum requirements for induction.  

Service records indicate that the veteran was not recommended 
for reenlistment or reinduction.  His physical condition at 
discharge was characterized as "fair."  The veteran's 
discharge indicates that his unit at the time of his 
separation from service was the "Medical Detachment, Station 
Complement, Camp Davis, N.C."  

Reports from Gary A. Raymond, D.P.M., dated in 1993, note 
that the veteran reported a 55-year history of foot pain.  
The reports note that the veteran has HAV hallux abducto 
valgus) and hammertoe deformities.  A March 1993 letter from 
Dr. Raymond states that the veteran was being treated for 
conditions that included tendonitis, and a hammertoe 
deformity.  The letter indicates that the veteran had been 
given foot and ankle orthoses.  An August 1999 letter from 
Dr. Raymond shows that he states that the veteran has 
conditions that include moderate HAV's (bilateral), hammertoe 
deformity 2-5 (bilateral), generalized arthralgia of the 
feet, and pes planovalgus (bilateral) with mild equines 
deformity.  Dr. Raymond states, "These conditions may have 
been exacerbated by his military-related duties while serving 
his country.  Most of the deformities are progressive in 
nature as well."  

A VA examination report, dated in October 2002, shows that 
the veteran's diagnoses included flat foot, congenital.  The 
examiner noted:

It has probably have [sic] gotten 
progressively worse over the period of 
time due to his normal routine activities 
and his age.  It could have been 
exacerbated during his service but again 
this must have been a slowly progressive 
problem for him for a long time.  
Currently, he is waiting for a pair of 
shoes which can fit him right with good 
plantar support.  

The examiner further noted:

He was an 85-year-old gentleman with a 
congenital flat foot who was inducted 
into army service, even though it was 
known to them that he had flat foot 
condition.  It is at least as likely as 
not that the preexisting condition 
underwent an increase in severity during 
the service.  Also, increase in 
disability was the result of the natural 
process over period of time.  He would 
follow up with his primary care physician 
and his podiatrist or his foot doctor 
further.

Initially, it should be commented that the veteran's flat 
feet have been described as congenital in nature and the 
veteran has conceded that the condition existed prior to 
service.  As such, the evidence is adequate to show the 
preservice existence of flatfeet.  38 C.F.R. § 3.304.  The 
question thus becomes whether the condition was aggravated 
during service.  The Board finds that service connection for 
flat feet on the basis of aggravation is warranted.  Although 
the veteran's service medical records are missing, his 
service records are consistent with his assertion that he was 
discharged due to his flat feet.  In addition, although the 
first post-service medical evidence of flat feet is dated in 
1993, about 50 years after separation from service, the 
claims file contains two medical opinions which state that 
the veteran's flat feet were aggravated by his service.  
There is no competent, countervailing opinion of record.  
Therefore, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's flat feet were 
aggravated by his service.  Under such circumstances, the 
benefit of the doubt is awarded to the veteran.  38 U.S.C.A. 
§ 5107(b).  Service connection is therefore granted for flat 
feet, on the basis of aggravation.  


ORDER

Service connection for flat feet is granted.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

